          Case 1:21-cv-00532-SAG Document 30 Filed 04/07/21 Page 1 of 17



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                                   *
Bryce Carrasco,
Plaintiff
                                                   *
v.                                                         Case No. 1:21-cv-00532-SAG
                                                   *
M&T Bank,
Defendant
                                                   *
     *        *      *      *       *       *      *       *      *       *       *      *         *

                                PLAINTIFF’S RESPONSIVE BRIEF


                                   I.      Procedural Background

         1.       On March 2, 2021, Plaintiff brought suit in the United States District Court,

Northern District of Maryland, alleging certain practices by defendant M&T Bank (“M&T”) in

violation of Chapter 41 of Title 15 of the United States Code (ECF 1 et seq).

         2.       On March 4, 2021, a Summons was served on Ken Stewart, Manager of M&T

Bank, at 1 Light Street, Baltimore, Maryland 21202. (ECF 10, 14). Upon serving the defendant,

the deadline for a responsive pleading was March 25, 2021 (ECF 10).

         3.       On March 19, 2021, M&T, through its counsel of record, Brian L. Moffet, filed a

motion for an extension of time to respond to the Complaint to April 9, 2021 (ECF 13).

         4.       On March 19, 2021, Plaintiff filed a response in opposition to the defendant’s

motion for an extension of time to respond to the Complaint (ECF 14).

         5.       On March 23, 2021, Plaintiff filed 11 exhibits, as evidence in support of the

claims alleged in the Complaint (ECF 15 et seq; 16 et seq and 17 et seq).




                                                   1
         Case 1:21-cv-00532-SAG Document 30 Filed 04/07/21 Page 2 of 17



       6.      Shortly after filing the above exhibits on March 23, Plaintiff filed a Memorandum

in Further Support of the Opposition (see ECF 14) to an extension of the time to respond to the

Complaint (ECF 18). Plaintiff alleged that defendant’s counsel filed the motion for continuance

in bad faith, for the purpose of causing unnecessary delay, based on plaintiff’s phone call with

Brian Moffet where he made the assumption that his request would be granted, despite having

failed to show good cause in his motion asking for said extension. Id at ¶¶ 1-5 .

       7.      On March 24, the day before the responsive pleading was due, the Court granted

defendant’s motion in part, resulting in the new deadline for filing a responsive pleading to and

including April 2, 2021 (ECF 20). Plaintiff respected the Court’s judgement in extending the

deadline by one week.

       8.      On March 25, Plaintiff filed 4 additional exhibits into evidence (ECF 21 et seq)

       9.      On April 2, 2021, defendant’s attorney of record, Brian L. Moffet, filed a motion

to dismiss for failure to state a claim upon which relief can be granted (ECF 22). Attached to the

motion to dismiss was a “memorandum of law” in support of the motion to dismiss (ECF 22-1).

       10.     Plaintiff timely filed a motion to strike the motion to dismiss on the same day,

pursuant to Rule 12(f), Fed. R. Civ. P. (ECF 24).

       11.     I will first provide a brief response to the motion by M&T.




                                                 2
         Case 1:21-cv-00532-SAG Document 30 Filed 04/07/21 Page 3 of 17



                 II.     Plaintiff’s Response to M&T’s Memorandum of Law

                                            Introduction

       12.     First, plaintiff’s FCRA claim (Count 1) succeeds as a matter of law because he

has alleged a bona fide dispute, and also filed evidence with the Court, which shows that the

dispute with M&T is bona fide in all respects. Second, Plaintiff’s claim under the Truth in

Lending Act (TILA) is not only plausible but proven by undisputed factual evidence filed with

the Court. Third, the Fair Credit Billing Act claim (Count 3) is valid and actionable but plaintiff

will voluntarily dismiss this claim and focus on the FCRA and TILA claims in Counts 1 and 2.

Fourth, plaintiff will now voluntary dismiss the FDCPA claim (count 4). Finally, plaintiff will

voluntarily dismiss the FTC Act claim. Importantly, those allegations set forth in the Complaint

(Counts 3-5) are still to be incorporated by reference as to Counts 1 and 2 as they provide

contextual support for the FCRA and TILA claims. Plaintiff will focus on FCRA and TILA

claims in this lawsuit for the purpose of judicial economy.


                                               Count 1

       13.     Defendant argues that Plaintiff’s FCRA claim fails as a matter of law because he

cannot allege a “bona fide” dispute with M&T. This is a poorly constructed argument as a matter

of common sense.

       14.     Plaintiff has alleged that he made a bona fide dispute in his Complaint (ECF 1 at ¶

37). Nothing on the record would support the conclusion that the dispute was not “bona fide” as

alleged by M&T, and thus this argument lacks merit. Even if M&T could show that the dispute

was not bona fide, this is a disputed question of material fact, and plaintiff preserves his right to

jury trial for such findings of fact. The plaintiff acknowledges that he must shoulder the burden

of proof through a preponderance of evidence.



                                                  3
         Case 1:21-cv-00532-SAG Document 30 Filed 04/07/21 Page 4 of 17



       15.     The record shows that plaintiff notified M&T on numerous separate occasions

that the reported information was inaccurate or incomplete in violation of the FCRA:

       16.     Plaintiff sent emails to M&T at the proper email address at all times between

12/31/2020 and 2/28/2021 (ECF 16-1).

       17.     M&T directly consented to the use of email for written correspondence and

explicitly provided an email address for all communications in the email to Plaintiff on

12/31/2020:

       We’d like to confirm that we have received your correspondence on December 31,
       2020 and are currently researching your concerns with the appropriate areas of
       M&T…Please know that we will respond to your concerns in writing, by sending
       you a secure e-mail…Should you have any questions in the meantime, feel free to
       reply to this email, officeofthepresident@mtb.com or call us at 716-635-4517.”

ECF 27-1; 28,1-3.

       18.     Plaintiff sent a demand for an automatic stay to M&T on all payments until the

investigations were concluded to the proper email address for such matters on January 17, 2021.

See ECF 27-2, 27-3.

       19.     On February 5, 2021, Plaintiff directly cited inaccurate information reflected on

his credit report in an email to M&T, “I have factual evidence that my account is still open and

was never closed. My credit report also says that my account is still overdue which is false.”

       20.     Plaintiff provided detailed information in his written correspondence to M&T

citing specific instances of inaccurate reporting to the CRAs.

       21.     Plaintiff even cited relevant case law in this circuit notifying M&T that they were

violating the interpretation of the statute as published by the 4th Circuit Court in Saunders.

       ECF 28-3.




                                                 4
         Case 1:21-cv-00532-SAG Document 30 Filed 04/07/21 Page 5 of 17



       22.     Plaintiff submitted 8 disputes with the CRAs between December 31, 2020 and

February 25, 2021.

       ECF 29.

       23.     Accordingly, it has been assumed that each of the eight disputes resulted in a

notification sent to M&T of the dispute, likely through an automated consumer dispute

verification form (ACDV), and thus triggering M&T’s re-investigation obligations pursuant to

15 U.S.C. § 1681s-2(b).

       24.     Plaintiff disputed the account status as it was being reported (“closed by credit

grantor”), payment history, past due amount, delinquencies reported and the balance reported.

Therefore the ACDV should have reflected that the disputes were comprehensive and thus

requiring M&T to perform a reasonable investigation as to the disputed information and report

the results of the investigation to the CRA which includes any omissions which render the

reported information misleading.

       25.     Each dispute initiated by the plaintiff was verified as accurate. The information

verified as accurate, however, was inaccurate. The verified information showed that the account

was still past due even though plaintiff has made a payment on December 17, 2020 for the billing

cycle ending December 16, 2020. M&T even reversed the imposition of the late fee for that

billing cycle (notable is the practice that M&T pre-emptively charges late fees on the same day

as the closing date of each billing cycle, without any observation of the required 5-day grace

period under TILA).

       26.     In Gorman v. Wolpoff & Abramson, 584 F. 3d 1147 (9th Cir. 2009), the Court re-

affirmed the persuasive authority of the 4th Circuit’s opinion in Saunders V. Branch Banking &

Trust Co. of Va., 526 F. 3d 142 (4th Cir. 2008) that verifying derogatory information upon




                                                 5
         Case 1:21-cv-00532-SAG Document 30 Filed 04/07/21 Page 6 of 17



receipt of a ACDV from a CRA and then verifying the previously furnished information as

accurate, without also reporting affirmative defenses raised by the consumer related to the

underlying debt presents a cognizable claim under § 1681s-2(b).

        27.     As in Gorman and Saunders, plaintiff argues that M&T’s verification delinquency

and account status as reported, without a notation that the debt was disputed, represents an

“incomplete or inaccurate” entry on his credit file that M&T failed to correct after its

investigation. It is well established by Saunders and Gorman that after receiving notice of

dispute, a furnisher’s decision to continue reporting a disputed debt without any notation of the

dispute represents a cognizable claim under § 1681s-2(b).

        28.     The Fourth Circuit also noted that a consumer’s failure to pay a debt that is not

really due “does not reflect financial irresponsibility,” and thus the omission of the disputed

nature of a debt could render the information sufficiently misleading so as to be “incomplete or

inaccurate” within the meaning of the statute.

        29.     However, in Gorman, the 9th Circuit added that holding that there is a private

cause of action under § 1681s-2(b) does not mean that a furnisher could be held liable on the

merits simply for a failure to report that a debt is disputed, “the consumer must still convince the

finder of fact that the omission of the dispute was misleading,” but rather it is the failure to report

a bona fide dispute, a dispute that could materially alter how the reported debt is understood, that

gives rise to a furnisher’s liability under § 1681s-2(b). In the current case at issue, plaintiff

alleges that the dispute was bona fide, insofar as that term represents its Latin translation of

“good faith” which the disputes currently presented before the Court reflect.

        30.     Black’s Law Dictionary defines “Bona Fide” as meaning:

        In or with good faith; honestly, openly and sincerely; without deceit or fraud. Truly;
        actually; without simulation or pretense.



                                                   6
         Case 1:21-cv-00532-SAG Document 30 Filed 04/07/21 Page 7 of 17



Source: https://thelawdictionary.org/bona-fide/

       31.     Plaintiff, at all times, was disputing the debt in good faith, honestly and openly

without deceit or any pretense. Plaintiff was genuinely disputing the reporting because he

believed that the information on the credit reports was misrepresentative of the underlying debt

and he argued that the way it was reported, especially without any notation that there was an

ongoing dispute regarding the default previously reported, was misleading in such a way that it

had an adverse effect.

       32.     The non-payment during the “three-month sojourn” was due to plaintiff’s

understanding that there would be a 0% APR during the first twelve months of the account.

Therefore, the fact that plaintiff did not make payments on the account during the sojourn do not

reflect financial irresponsibility but rather were the result of the inadequate representations made

to the plaintiff regarding the underlying credit when the account was opened. As detailed in the

analysis of Count 2, these arguments possess an abundance of merit when considering the pretext

under which the account was opened, and the inferences that were made based on the disclosures

regarding the account and its payment obligations.

       33.     In conclusion, the plaintiff has indeed pled a cognizable claim under § 1681s-2b

and the argument by the defendant is thus lacking even slight merit. The evidence and the record

support that the disputes were bona fide. Also, the record would support that (i) M&T did not

have reasonable procedures in place to investigate consumer disputes from CRAs, (ii) M&T did

not conduct a reasonable investigation after it received the 8 dispute notifications, (iii) M&T

recklessly disregarded the rights of consumers in how it handled its re-investigation duties under

commonly understood interpretations of the statute and (iv) M&T failed to uphold its duties as a

furnisher of information by not reporting the disputed nature of the account when it verified the

accuracy of the previously furnished information. Further, the fact that it verified the accuracy of


                                                  7
         Case 1:21-cv-00532-SAG Document 30 Filed 04/07/21 Page 8 of 17



8 separate dispute notifications without including reference to said dispute further shows that

M&T acted willfully and is thus liable for statutory and punitive damages under § 1681s-2b.

       34.      Thus, the plaintiff has pleaded an actionable claim and is entitled to the relief he

seeks which includes:

             a. Statutory damages of $1,000

             b. Punitive Damages of $5,884,495.20


                                               Count 2

       35.      Defendant is utterly mistaken in his motion to dismiss as to Count 2 for the

alleged violation of the Truth in Lending Act. As it relates to 15 U.S.C. § 1663, the defendant is

liable for its advertisements – this is quite clearly shown on the record (ECF 1-5 and 15-1). M&T

is further liable for this action pursuant to 15 U.S.C. § 1640 as it relates to the account opening

disclosure provisions of TILA, which is also reflected on the record, namely, by the credit

application filed with the court (ECF 17-2). The account opening disclosures impose liability

under 15 U.S.C. § 1640.

       36.      The account opening disclosures provide for the appropriate relief in this lawsuit

as it was these inaccurate disclosures which caused the events leading up to this suit. These

inaccurate account disclosures directly resulted in emotional distress, loss of sleep, foregone

interest, time, and reputational injury. For such injuries, plaintiff prays for relief from the Court.

       37.      Thus, in response to defendant’s counsel, plaintiff says that he has successfully

stated a claim for TILA violations, has provided factual evidence in support thereof, and is thus

entitled to the relief he now seeks.

       38.      To reiterate, M&T has in fact failed to post the written agreement which

accurately describes the M&T Visa Credit Card with Rewards. The link provided by defendant’s



                                                   8
         Case 1:21-cv-00532-SAG Document 30 Filed 04/07/21 Page 9 of 17



counsel is not even closely related to a credit agreement – it is a program for voucher points and

has nothing to do with an extension of credit. The misunderstanding is telling; the defendant’s

counsel lacks the requisite financial acumen to discern what a credit agreement actually consists

of. This blunder shows either total lack of financial IQ or simply inadequate due diligence.

Plaintiff will refrain from inferring the underlying cause of such a blatant mishap.

       39.     Plaintiff has searched far and wide to locate an internet accessible agreement for

the M&T Visa Credit Card with Rewards – to no avail.

       40.     As will be described below, M&T failed to disclose the required costs of the

credit card in all of their documents and grossly understated the APRs on every disclosure which

quite robustly provides a plausible claim for violations of the Truth in Lending Act.

       41.     First, it is important to review the terminology of Regulation Z and then we can

examine whether the disclosures were adequate in relation to the requirements of the Truth in

Lending Act.

       42.     A finance charge comprises the cost of consumer credit as a dollar amount and

includes any charge payable directly or indirectly by the consumer and imposed directly or

indirectly by the creditor as an incident to or a condition of the extension of credit. § 226.4.

       43.     As such, the finance charge includes any dollar amount imposed as an incident of

the extension of credit. Therefore, a balance transfer represents the extension of credit, and any

charges imposed thereafter as an incident of that extension of credit are finance charges. Id.

       44.     Regulation Z provides specific examples of what charges are finance charges,

including balance transfer fees pursuant to § 226.4 (a)(2) and amortization charges pursuant to §

226.4 (b)(2). Amortization charges, or mandatory periodic repayments of the outstanding




                                                  9
        Case 1:21-cv-00532-SAG Document 30 Filed 04/07/21 Page 10 of 17



balance, are clearly finance charges. See § 226.4 (b) examples of finance charges, “carrying

charges.” Id.

       45.      Carrying charges represent a periodic cost imposed as a percentage applied

against the outstanding balance of the credit card. Plaintiff uses the terms “amortization” out of

general familiarity with terminology used in corporate credit transactions. However, the same

principles apply for consumer credit although the terminology may differ slightly. But the

essence of the matter remains unchanged, nevertheless.

       46.      Thus, for all intents and purposes, “amortization” and “carrying charges” refer to

the same form of debt service cost, that is, one which refers to the mandatory periodic repayment

of the principal amount of the underlying debt obligation, typically calculated as a fixed

percentage of the outstanding amount of the credit instrument.

       47.      Regulation Z sets forth the disclosure requirements for open end consumer credit

plans. Further, § 226.5a, Credit and Charge Card Applications, proscribes the mandatory

disclosures required on an application to open a credit or charge card account. M&T has violated

these requirements in spades (ECF 17-2).

       48.      Instructively, the regulation mandates that certain information be contained in

tabular format pursuant to the model form Appendix G-10, included as an exhibit to this

document. The same table as provided by M&T is also included as an exhibit and can be found

by following the following link: https://www3.mtb.com/content/dam/mtb-web/mtb-

migration/pdfs/summary-visa-account-terms.pdf (Retrieved 4/7/2021). This agreement can be

found in the footnote directly below the one referred to by the defendant’s counsel, see “Pricing

Information” link on the landing page for the M&T Visa Credit Card with Rewards, the credit

card that plaintiff received from M&T. There is no need to waste the Court’s time by attaching a




                                                10
        Case 1:21-cv-00532-SAG Document 30 Filed 04/07/21 Page 11 of 17



copy of the website as an exhibit. Accordingly, plaintiff has succeeded in stating a plausible

claim against M&T under 15 U.S.C. 1632(d)(1).

       49.     Nevertheless, the Appendix G model disclosure form sets forth the required

disclosures for open end credit applications. It includes a section specifically dedicated to

minimum interest/minimum charges. This section is absent from the disclosure provided by

M&T for the Visa Credit Card with Rewards. This is a violation of Regulation Z in and of itself

as I understand it, but I am not an expert in the regulatory framework.

       50.     The determination of annual percentage rate is set forth in § 226.14 of Reg Z. In

general, the annual percentage rate, or APR, is a representative benchmark designed to measure

the cost of credit, expressed as a yearly percentage rate.

       51.     The formula for the APR, as set forth in Regulation Z, is engineered using the

quotient of two figures: (1) the numerator and (2) the denominator.

       52.     The numerator is equal to the finance charge. The denominator is equal to the

principal balance. I will walk through these two parts in turn.

       53.     The numerator is equal to the sum of the finance charges over the course of a

year. When there are 12 billing cycles in a year, the annual finance charge is found by

multiplying the finance charge imposed for each billing cycle by 12.

       54.     If there is a transaction fee associated with the original extension of credit, that

fee shall be included in the annual finance charge for the 12-month period which is being

measured.

       55.     For the account with M&T, the original extension of credit was $2,200.

       56.     For the account with M&T, the balance transfer fee was $88.




                                                 11
        Case 1:21-cv-00532-SAG Document 30 Filed 04/07/21 Page 12 of 17



       57.      For the account with M&T, the monthly finance charge was $57. In aggregate for

the first twelve months, the finance charge was $684.

       58.      The annual finance charge for the first twelve months was $772.

       59.      For the avoidance of any doubt, the credit card in question, which represented an

original extension of credit in the aggregate principal amount of $2,200, incurred the following

finance charges in the first 12 months where it was supposed to have a 0% APR:

             a. Balance Transfer Fee: $88

             b. Amortization Charges: $684 ($57 x 12 billing cycles per annum)

       60.      The minimum payment obligations for the first twelve months applied a fixed

percentage of 2.5% against the grossed-up balance (inclusive of balance transfer fee) of $2,888

for each billing cycle, for a total of 12 finance charges imposed in the first year upon account

opening.

       61.      As a result, 12 finance charges of $57 each were imposed, which amounts to $684

(12 x $57) of fixed rate finance charges, in addition to the $88 finance charge imposed as a

balance transfer fee.

       62.      Therefore, a total finance charge of $772.00 ($684 + $88), or an Annual

Percentage Rate of 35.1% ($772 / $2,200), was imposed on an account which was advertised to

have a 0% Annual Percentage Rate for the first twelve months.

       63.      In effect, the APR for balance transfers was ~35%, not 0%.

       64.      In the case of plaintiff’s account, which was supposed to have an APR of 0% for

the first 12 months, M&T understated the actual effective APR significantly, and thus the

mistake is not protected by the margin of error afforded by Regulation Z.




                                                12
          Case 1:21-cv-00532-SAG Document 30 Filed 04/07/21 Page 13 of 17



          65.   In conclusion, M&T Bank violated the Truth in Lending Act by grossly

understating the APRs of plaintiff’s account, which directly resulted in plaintiff having to take

the time to prepare this lawsuit after going through emotional distress. These disclosure

violations directly resulted in plaintiff incurring the filing fee with the Court for $402. These

disclosure violations directly resulted in plaintiff’s reputation and credit score being adversely

affected. These disclosure violations resulted in plaintiff incurring a debt with M&T of $2,200

which plaintiff would have never incurred had he been provided an accurate representation of the

terns of said debt. These disclosure violations directly resulted in foregone interest that could

have been earned on the cash required to service the debt which was the subject of these

disclosure violations. At a minimum, these disclosure violations resulted in the entitlement to

financial relief from M&T Bank of $10,000. These disclosure violations and systematic

understatement of the APR by M&T should also provide relief for the informational injury

caused by the violation of a federally protected interest, which is the accurate disclosure of the

cost of credit as provided by the Trust in Lending Act. The statutory damage should be at least

$5,000.

       66.      Therefore, as a result of M&T’s TILA violations, plaintiff prays for financial

relief of an amount equal to the sum of: (i) $10,000, (ii) $5,000 and (iii) $402.




                                                 13
         Case 1:21-cv-00532-SAG Document 30 Filed 04/07/21 Page 14 of 17



                                  III.   Prayer for Relief

         WHEREFORE, Plaintiff seeks the following relief under FCRA and TILA:

 FCRA Statutory damages of:                                                           $1,000

 FCRA Punitive Damages of                                                       $5,884,495.20

 TILA Actual Damages                                                                $10,000.0

 TILA Statutory Damages                                                              $5,000.0

 Total                                                                          $5,900,495.20




/s/Bryce Carrasco

Bryce Carrasco

bocarrasco47@outlook.com

410-858-7432




                                             14
Case 1:21-cv-00532-SAG Document 30 Filed 04/07/21 Page 15 of 17



                                 IV.     Exhibits

    G-10(A) Applications and Solicitations Model Form (Credit Cards) (§226.5a(b))




                                         15
Case 1:21-cv-00532-SAG Document 30 Filed 04/07/21 Page 16 of 17



                M&T Bank Visa Credit Card with Rewards




                                 16
      Case 1:21-cv-00532-SAG Document 30 Filed 04/07/21 Page 17 of 17



                                Signature Page



/s/Bryce Carrasco
Bryce Carrasco
bocarrasco47@outlook.com
410-858-7432




                                    17
